Citation Nr: 0909020	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-06 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 Regional Office (RO) in 
Cleveland, Ohio rating decision, which denied the claim on 
appeal.


FINDING OF FACT

In February 2009, the Board was notified by the RO that the 
Veteran passed away in December 2006.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 and Supp. 2008); 38 C.F.R. § 
20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Tragically, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2008); 38 C.F.R. § 20.1302 (2008). 
 
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008). 


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


